EXAMINER’S AMENDMENT / NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s response filed October 20, 2021 under the AFCP 2.0 program is hereby acknowledged.  As proposed in the amendment, claims 1, 4, 6, 7, 9-11, 15, 16, 18 and 20-22 are pending, of which claims 11, 15, 16, 18 and 20 were previously withdrawn from consideration as being drawn to a non-elected invention.  The pending claims are addressed below.

Election/Restrictions
3.	Claim 1, including the amendments set forth below in the Examiner’s Amendment, is allowable.  The restriction requirement between invention Groups I, II and III, as set forth in the Office action mailed on March 23, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 23, 2020 is fully withdrawn.  Claims 11, 15, 16, 18 and 20, directed to non-elected inventions II and III, are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Gajewski on November 16, 2021.  Please refer to the Examiner-Initiated Interview Summary, Form PTO-413, included herewith.
The application has been amended as follows: 
In claim 1, on line 10, “an annular” has been replaced with --a semi-annular--.
In claim 1, on line 10, --of the spray element-- has been inserted between “side ” (first occurrence) and “ and”.
In claim 1, on line 10, --of the spray element-- has been inserted at the end of the line, after “side ” (second occurrence).
In claim 1, on line 11, “annular” has been replaced with --semi-annular--.
In claim 1, on line 13, “annular” has been replaced with --semi-annular--.
In claim 11, on line 7, “an annular” has been replaced with --a semi-annular--.
In claim 11, on line 14, “annular” has been replaced with --semi-annular--.
In claim 11, on line 14, “and” has been deleted.
In claim 11, on line 15, --wherein the -- has been inserted at the beginning of the line, immediately before “first”.
In claim 11, on line 15, --are -- has been inserted between “inlets” and “associated”.
In claim 11, on line 16, -- and-- has been inserted at the end of the line, immediately after “respectively;”.
In claim 11, on line 17, “first side” has been replaced with --front side--.
In claim 15, on line 3, “and the first media inlet and the second media inlet being separate from one another” has been deleted.
In claim 18, on line 8, “an annular” has been replaced with --a semi-annular--.
In claim 18, on line 9, “annular” has been replaced with --semi-annular--.
In claim 18, on line 13, “first side” has been replaced with --front side--.
In claim 20, on line 2, “outlets” (first occurrence) has been replaced with                           --nozzles--.
In claim 20, on line 2, “outlets” (second occurrence) has been replaced with                      --nozzles--.
In claim 21, on line 8, “an annular” has been replaced with --a semi-annular--.
In claim 21, on line 9, “annular” has been replaced with --semi-annular--.
In claim 21, on line 11, “annular” has been replaced with --semi-annular--.
In claim 21, on line 12, “is a recess formed in” has been replaced with --is formed as a recess in--.
In claim 21, on line 13, “being” has been replaced with --is--.


Allowable Subject Matter
5.	Claims 1, 4, 6, 7, 9-11, 15, 16, 18 and 20-22 are allowed.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DARREN W GORMAN/Primary Examiner, Art Unit 3752